PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Keller Jolley Preece/ Lyft 
1010 North 500 East 
Suite 210 
North Salt Lake, UT 84054

In re Application of: Harrison Bowden
Serial No.: 17085966         
Filed: October 30, 2020
Docket: 20077.19.1.1
Title: OPTIMIZING TRANSPORTATION NETWORKS THROUGH DYNAMIC USER INTERFACES
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)





This is a decision on the request for suspension of examination, filed on 04 January 2022, under 37 C.F.R. §1.103(a).

The petition is DENIED.


REVIEW OF FACTS

On 04 January 2022, Petitioner filed a second request for suspension of examination under 37 CFR 1.103(a) for a period of 6 months. The Examiner inadvertently acted upon the application prior to the decision on the petition, mailing a Notice of Allowance on 01 April 2022. Applicant responded to the Notice of Allowance on 29 June 2022 by filing amendments under 37 CFR 1.312 and paying the issue fee. 



REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


ANALYSIS AND DECISION

37 C.F.R. 1.103(a)(1) states, “The Office will not suspend action if a reply by applicant to an Office action is outstanding”. Furthermore, by responding to the Examiner’s Notice of Allowance, Applicant had constructively elected to continue prosecution. Thus, the Office will not at this time suspend examination.


The petition is therefore DENIED.


This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Mary Jacob at (571) 272-6249. 
 
/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100